11-1009-cr
United States v. Torres


                          United States Court of Appeals
                              FOR THE SECOND CIRCUIT



                                    August Term, 2011

               (Argued: February 6, 2012           Decided: December 5, 2012)

                                  Docket No. 11-1009-cr


                               UNITED STATES OF AMERICA,

                                                         Appellee,

                                            –v.–

                                       ANA TORRES,

                                                         Defendant-Appellant.


Before: WESLEY and CARNEY, Circuit Judges, and CEDARBAUM, District Judge.*

Appeal from a final judgment of the United States District Court for the Southern
District of New York (Colleen McMahon, Judge), ordering Defendant-Appellant Ana
Torres to forfeit $11,724 to the United States and to pay the same amount in
restitution to the New York City Housing Authority as a result of her conviction for
theft of government property in violation of 18 U.S.C. § 641. We conclude that
because the money Torres was ordered to forfeit was “obtained” by her “indirectly”
as a result of her offense, was “traceable to” that offense, and constituted the “net
gain” from that offense, the forfeiture order was authorized by the plain language of
the relevant forfeiture statute, 18 U.S.C. § 981. Although Torres does not challenge
the order of restitution, we also conclude that the imposition of both forfeiture and
restitution orders was proper in this case because the orders will be paid to
different entities, are authorized by different statutes, and serve different purposes.
Accordingly, the judgment of the district court is AFFIRMED.


        *
        The Honorable Miriam Goldman Cedarbaum, United States District Court Judge for the
Southern District of New York, sitting by designation.
                                 COLLEEN P. CASSIDY, Federal Defenders of New
                                 York, Inc., New York, NY, for Defendant-Appellant.

                                 DANIEL C. RICHENTHAL, Assistant United States
                                 Attorney (Iris Lan, Assistant United States
                                 Attorney, on the brief), for Preet Bharara, United
                                 States Attorney for the Southern District of New
                                 York, New York, NY, for Appellee.


SUSAN L. CARNEY, Circuit Judge:

      Defendant Ana Torres stands convicted of theft of government property

arising from the fraud she carried out to obtain subsidized housing benefits in New

York City. She appeals from a March 2, 2011 judgment of the United States

District Court for the Southern District of New York (Colleen McMahon, Judge),

ordering her, first, to pay $11,724 in restitution to the New York City Housing

Authority (NYCHA), and second, to forfeit $11,724 to the United States. The sum

that is the subject of each order represents rental subsidies that were paid for

Torres’s benefit as a result of her deliberate under-reporting of her household’s

income on applications for subsidized housing in New York City over a period of

more than four years.

      Torres does not contest the restitution order. As to forfeiture, however, she

argues that the district court’s order was not authorized by law. There is no dispute

that the government may seek forfeiture as a penalty for the crime of which she was

convicted. Torres’s challenge rests instead on the observation that the United

States Department of Housing and Urban Development (HUD) paid the subsidies of

                                          2
which Torres defrauded it directly to NYCHA — her landlord — and not to Torres.

Therefore, she contends, she never “obtained” the subsidies within the meaning of

the applicable forfeiture statute, 18 U.S.C. § 981, as is required to constitute

forfeitable “proceeds” of her offense. Rather, she “retained” money as a result of her

fraud, and received only the inchoate and non-forfeitable benefit of residing in

subsidized housing at reduced cost.

      For the reasons set forth below, we disagree. We conclude that the $11,724

that Torres saved by duping NYCHA and HUD constituted “property” that was

“obtained [by Torres] . . . indirectly” as a result of her offense, and may also be fairly

characterized as “proceeds traceable to” or “net gain” realized from her offense.

Each phrase provides an adequate premise under § 981 for the government’s

forfeiture complaint and the court’s forfeiture award.

      Moreover, there was nothing improper about the government’s decision to

seek the imposition of forfeiture and restitution in this case. Restitution and

forfeiture are authorized by different statutes and serve different purposes — one of

remediating a loss, the other of disgorging a gain. Their concurrent imposition has

been judicially examined and upheld on numerous occasions in our Circuit and

elsewhere. And, the related orders here contemplate payments to different payees,

one municipal and one federal. Thus, no legal bar prevented the government’s

application for both, and with such applications before it, the district court was

bound to grant those applications. Further, once Torres begins making the required

payments, an equitable remedy may be available to her. Finally, where restitution

                                            3
and forfeiture are both authorized by law, the decision to pursue both concurrently

is committed to the government, not to the courts.

       We therefore AFFIRM the judgment of the district court in toto.



                                            Background

       Ana Torres was charged by information with one count of theft of government

property in violation of 18 U.S.C. § 641, and four counts of making false statements

to the government in violation of 18 U.S.C. § 1001. The charges derived from

allegations that, over a four-year period, Torres submitted false affidavits

understating her household’s earnings level in a successful effort to obtain rental

subsidy benefits for her NYCHA-administered housing.1

       In September 2010, Torres pleaded guilty before a magistrate judge to a

single count of theft of government property, and one month later, the district court

accepted her plea. In her plea colloquy, Torres admitted the charges and

acknowledged that, from October 2005 through mid-January 2010, she had paid

less in rent for her subsidized apartment than would have been required of her had

she accurately reported her income and that of others living in the household.

       The Pre-Sentence Report (PSR) stated, and Torres did not dispute, that the

sum she was excused from paying to NYCHA during that time period because of her



       1
          As required by Federal Rule of Criminal Procedure 32.2(a), the information contained a
forfeiture allegation, advising that the government intended to seek an order claiming as forfeited so
much of Torres’s property as “constitutes or is derived from proceeds traceable to” the theft of
government benefits. Appendix (“A”) 13-14.

                                                  4
fraud was $11,724.2 The PSR further informed the district court, also without

dispute by Torres, that in 2004 Torres had moved to an apartment in Rhode Island,

where she conducted a parallel fraud causing HUD a loss of $25,155.3 Despite her

residence elsewhere, Torres reported to NYCHA that she was living in the New

York apartment, and, on her income affidavits, Torres understated both her own

income and the income attributable to her children. She also failed to report that

another adult was living in the New York apartment and earning income.

       The falsely-reported income information served as NYCHA’s basis for

calculating the amount of rent that Torres, as tenant of record, would be required to

pay for the New York City apartment. Subsidies from HUD covered the difference

between what Torres ostensibly could afford and the total rent charged by NYCHA.

       After the district court accepted Torres’s guilty plea,4 the government applied

for a forfeiture order in the amount of $11,724 under 28 U.S.C. § 2461(c) and 18

U.S.C. § 981(a)(1)(C). The former statute permits the government to request

forfeiture in any criminal case in which either civil or criminal forfeiture is




       2
         According to the PSR, Torres had committed fraud in relation to her New York apartment
dating as far back as July 2002.
       3
          When she was sentenced for the New York fraud, Torres had not been prosecuted in Rhode
Island for her criminal acts occurring in that jurisdiction. The record before us does not reflect any
subsequent prosecution.
       4
         The district court found that, for this Class C felony, Torres faced a maximum sentence of
up to ten years’ imprisonment, and a fine of the greater of up to $250,000 or twice the gain to the
defendant or loss to the victim, and a mandatory $100 special assessment.

                                                  5
authorized for the charged offense.5 The latter statute authorizes civil forfeiture for

any offense constituting “specified unlawful activity” as defined by 18 U.S.C.

§ 1956(c)(7), which includes the offense of Torres’s conviction: theft of government

property in violation of 18 U.S.C. § 641.

      Under § 981, any property that “constitutes or is derived from [the] proceeds

traceable to” the offense is subject to forfeiture. 18 U.S.C. § 981(a)(1)(C). Section

981(a)(2)(A) defines “proceeds” (for purposes of Torres’s crime) as “property of any

kind obtained directly or indirectly, as the result of the commission of the offense

giving rise to forfeiture, and any property traceable thereto, and is not limited to

the net gain or profit realized from the offense.” 18 U.S.C. § 981(a)(2)(A).

      The district court sentenced Torres to a term of three years’ probation and

restitution to NYCHA as described above. It also granted the requested forfeiture

order, requiring Torres to pay $11,724 to the United States Attorney’s Office.

Torres opposed the forfeiture order, arguing that § 981 did not apply to any funds

held by her because she had not “obtained” funds as a result of her offense; rather,

she had received only “the intangible benefit of the right to live in subsidized

housing.” A. 154. The court rejected Torres’s challenge, reasoning that, by

      5
          Section 2461(c) of Title 28 provides in relevant part as follows:

                If a person is charged in a criminal case with a violation of an Act of
                Congress for which the civil or criminal forfeiture of property is
                authorized, the Government may include notice of the forfeiture in the
                indictment or information pursuant to the Federal Rules of Criminal
                Procedure. If the defendant is convicted of the offense giving rise to the
                forfeiture, the court shall order the forfeiture of the property as part of
                the sentence in the criminal case . . . .


                                                    6
fraudulently applying for and receiving the rental subsidies, Torres had “obtained”

these funds: she had been able to keep and use as she chose $11,724 that she would

otherwise have had to pay in rent.6

        Torres appeals the forfeiture order to this Court, largely reprising the

arguments she presented in the district court. She does not directly challenge the

legality of the district court’s concurrent application of the restitution and forfeiture

statutes, but because she contends that their simultaneous imposition is unusual in

practice and harsh in result, we consider whether any legal doctrine bars forfeiture

when imposed in addition to restitution in the circumstances presented here.



                                             Discussion

        A.      Interpreting Section 981

        As set forth above, § 981 of title 18, entitled “Civil forfeiture,” makes subject

to forfeiture “any property, real or personal, which constitutes or is derived from

proceeds traceable to . . . any offense constituting ‘specified unlawful activity’ (as

defined in section 1956(c)(7) of this title).” 18 U.S.C. § 981(a)(1)(C). No one



        6
          The sentencing transcript suggests that the district court initially understood the
government not to be seeking two separate payments of $11,274, one in restitution to NYCHA and
one in forfeiture to the U.S. Attorney. See A. 150-51, 154. The district court’s later orders, however,
direct two separate payments, differently denominated and addressed. Thus, as a “Criminal
Monetary Penalty,” Torres is directed to make restitution of $11,724 to NYCHA, on a payment
schedule established by the court, A. 170, and with interest and a fine if payment is late, A. 169.
Separately, Torres is ordered under Fed. R. Crim. P. 32.2 to forfeit $11,724, payable to the U.S.
Marshals Service for processing on behalf of the U.S. Attorney’s Office. A. 163-165 (Mar. 2, 2011
Forfeiture Order); A. 170. In light of the separate orders, we take the record to mean that Torres is
subject to two distinct payment obligations of equal amounts and totaling $23,448. The parties’
briefs reflect the same understanding. Appellant’s Br. 26-28; Appellee’s Br. 18.

                                                   7
disputes that “specified unlawful activity” includes the crime of Torres’s conviction,

theft of government property under 18 U.S.C. § 641. We therefore begin our

analysis by looking to the definition of “proceeds” provided in § 981 to determine

whether Torres held any property that “constitutes or is derived from” such

proceeds.

      In cases involving “unlawful activities” such as those Torres pursued,

“proceeds” means “property of any kind obtained directly or indirectly, as the result

of the commission of the offense giving rise to forfeiture, and any property traceable

thereto, and is not limited to the net gain or profit realized from the offense.”

18 U.S.C. § 981(a)(2)(A) (emphasis supplied).7 The statute thus broadly treats as

“proceeds,” in Torres’s case, any “property” that was “obtained directly or

indirectly[] as a result of the commission” of the theft of government property. Id.

It captures property “traceable to” that theft. Id. And it covers the “net gain or

profit realized from the offense.” Id.


      7
          For ease of reference, we set out here more fully the relevant parts of § 981:

                (a)(1) The following property is subject to forfeiture to the United States:
                ...

                        (C) Any property, real or personal, which constitutes or is
                derived from proceeds traceable to . . . any offense constituting “specified
                unlawful activity” . . . .

                (a)(2) For purposes of paragraph (1), the term “proceeds” is defined as
                follows:

                        (A) In cases involving . . . [certain] unlawful activities . . . , the
                term “proceeds” means property of any kind obtained directly or
                indirectly, as the result of the commission of the offense giving rise to
                forfeiture, and any property traceable thereto, and is not limited to the
                net gain or profit realized from the offense.

                                                      8
      Torres contends that she did not “obtain” any property through her theft

because she never had possession or control over the subsidy funds, which were

paid to NYCHA on her behalf. She argues that, at most, she derived the benefit of

living in an apartment at a below-market rate, but that benefit does not constitute

“property,” and although money changed hands on her behalf, those funds were

never sufficiently in her control to be subject to forfeiture now.

      It is true that the unadorned word “obtain” is defined as “to succeed in

gaining possession of . . . ; procure or acquire.” American Heritage Dictionary 859

(2d Coll. ed. 1991). When applied to a non-fungible item such as an automobile, for

example, its meaning may be very concrete and bounded. But in assessing whether

Torres “obtained” fungible proceeds subject to forfeiture under § 981, we may not

read the word in isolation; we must consider it in light of its modifiers and the

language of the rest of the statute. “The meaning of a word [or phrase] cannot be

determined in isolation, but must be drawn from the context in which it is used.” In

re Sept. 11 Prop. Damage Litig., 650 F.3d 145, 155 (2d Cir. 2011) (internal

quotation marks omitted).

      The rest of the text of § 981(a)(2)(A) informs us that property subject to

forfeiture may have been “obtained” by the defendant “directly” or “indirectly” to

render it forfeitable under the statute. The subsection further reaches (and “is not

limited to”) “net gain or profit,” and property “traceable” to the property that was

obtained by the defendant as a result of the offense. This language evinces an

intent to reach all manner of property in the defendant’s possession and fairly

                                           9
considered as derived from the crime of conviction. Stated otherwise, so long as

there is a causal nexus between the wrongdoer’s possession of the property and her

crime, the property may be said to have been “obtained” by her “indirectly” as a

result of her offense.

      That the property may have been obtained “indirectly” and need only be

“traceable to” or constitute the “net gain” from the crime suggests Congress’s desire

to encompass not only the very property that was unlawfully obtained. Rather, the

forfeiture statute envisions and tolerates some attenuation of the chain of events

between the crime and the related property or gain it makes subject to forfeiture.

      In addition, our case law eliminates any doubt about whether cash is among

the types of property subject to forfeiture under this subsection. See United States

v. Kalish, 626 F.3d 165, 168-169 (2d Cir. 2011) (upholding forfeiture order of $3.95

million in cash); United States v. Uddin, 551 F.3d 176, 181 (2d Cir. 2009) (finding

forfeitable a sum of cash diverted from food stamp program). These holdings reflect

a well-rooted judicial view that in § 981, Congress intended to authorize

disgorgement of gain, wherever gain fairly traceable to a wrong may be found. Such

gain is property obtained “indirectly” as a result of the commission of an offense, as

well as “net gain” derived from such an offense. And when the property subject to a

forfeiture order under § 981 is in the custody or possession of the defendant, and not

a third party, concerns about traceability and nexus well-nigh vanish.

      We find unpersuasive Torres’s argument that she did not “obtain” proceeds,

but only “retained” or “maintained” funds, which, accordingly, were not subject to

                                          10
forfeiture. In support of this position, she points to the definition of “proceeds” used

in the money-laundering statute, 18 U.S.C. § 1956(c)(9). There, as a constituent

element of the substantive offense, “proceeds” is defined as “any property derived

from or obtained or retained, directly or indirectly, through some form of unlawful

activity, including the gross receipts of such activity.” Id. (emphasis supplied).

Torres places significant weight on this statute’s use of the word “retained,” in

contrast to § 981’s use only of “obtained,” arguing that this demonstrates that

Congress knew how to distinguish between property “obtained” and property

“retained,” and that the omission of the word “retained” in § 981 precludes the

interpretation we adopt here. Making a similar point, Torres contrasts § 981 with

the forfeiture provision of the Racketeer Influenced and Corrupt Organizations Act

(RICO), 18 U.S.C. §§ 1961 et seq., which requires forfeiture of “any interest [the

defendant] has acquired or maintained” in violation of RICO. Id. at § 1963(a)(1)

(emphasis supplied).

       Congress’s use of other formulations in other statutes not enacted in

coordination with § 981 hardly compels us, however, to ignore the context and

import of the language that it did use in § 981.8 We do not accept that the omission

of “retained” or “maintained” from § 981 evinces a Congressional intent not to reach



       8
         The definition of “proceeds” provided by § 981(a)(2)(A) was inserted by the Civil Asset
Forfeiture Reform Act of 2000 (CAFRA), Pub. L. 106-185 § 20(b), 114 Stat. 202, 224. The definition of
“proceeds” adopted at § 1956(c)(9), the money-laundering statute, was inserted nine years later by
the Fraud Enforcement and Recovery Act of 2009, Pub. L. 111-21 § 2(f)(1), 123 Stat. 1617, 1618. And
RICO’s forfeiture provision, § 1963(a)(1), was enacted long before CAFRA as part of the Organized
Crime Control Act of 1970, Pub. L. 91-452 § 901(a), 84 Stat. 922, 943.

                                                 11
property that is nonetheless “traceable to” and constitutes the “net gain” of the

defendant’s fraud: Congress’s inclusion of the broadening and attenuating language

just quoted, as well as its use of the modifier “indirectly,” easily offset the absence of

the words “retained” and “maintained” from the statute. No more is required to

support forfeiture under § 981.

      In a related but somewhat different vein, Torres argues that the only benefit

she received from her offense was the inchoate right to live in an apartment (or let

someone else live there) at a reduced rent. This intangible benefit, she urges, did

not constitute “proceeds” or “property,” and her related monetary savings should

not be subject to forfeiture. In support, she cites United States v. Hemingway, No.

10 Cr. 302 (S.D.N.Y. Dec. 7, 2010), a similar housing-fraud case in which the

district court denied without written opinion the government’s request for a

forfeiture order. At sentencing in Hemingway, the court echoed Torres’s position

that the housing-fraud defendant had obtained only the intangible benefit of paying

a below-market rent, and no forfeitable asset was under the defendant’s control.

      We disagree with an analysis that seeks to characterize Torres’s unlawful

gain as inchoate and therefore not subject to forfeiture. Torres’s is not a

circumstance in which the property interest of which the government seeks

forfeiture is so intangible and unquantifiable that it could not fairly be considered

“proceeds” subject to forfeiture. She took the right to live in subsidized property at

a rate lower than others were required to pay, and in circumstances where the

government did in fact pay the margin for her. Hers is thus unlike the benefit

                                           12
derived by the defendant in United States v. Genova, 333 F.3d 750, 762 (7th Cir.

2003), which she also cites as authority. In Genova, the court determined that the

“political capital” obtained by the defendant from his scheme was “not forfeitable

even in principle” because the defendant “did not receive a penny” and the amount

lost from the scheme “did not create a corresponding asset in his hands available for

forfeiture.” Id. The property interest here, in contrast, is found in a discrete sum of

money saved by Torres, exactly corresponding to the reduction she was granted on

her rent, and available for her use as a direct result of her fraud.9

        Finally, Torres cites our recent decision in United States v. Contorinis, 692

F.3d 136 (2d Cir. 2012), in support of her additional argument that, because the

payments that were the fruit of her wrong went directly to NYCHA from HUD, she

holds no proceeds subject to forfeiture. In Contorinis, our Court vacated a district

court’s order requiring the defendant, who had been convicted of securities fraud, to

forfeit $12.65 million in profits that his fraudulent trading earned for the

investment fund that employed him. The vacatur rested on the custody of the

illegal profits in the hands of an innocent third party — his employer. Those funds,



        9
          Torres also attempts to analogize the use of “property” in the forfeiture statute to the Hobbs
Act text as interpreted by the Supreme Court in Scheidler v. Nat’l Org. for Women, Inc., 537 U.S.
393, 397-98 (2003), where abortion clinic protesters were charged with obtaining certain “property”
by extortion, in violation of the Hobbs Act, 18 U.S.C. §1951(b)(2). The property at issue there was the
“women’s right to seek medical services,” “doctors’ rights to perform their jobs,” and “clinics’ rights to
provide medical services.” Id. at 399. Rejecting that claim, the Scheidler Court found that the “right
to seek medical services,” for instance, is not “something of value” that can be “exercise[d],
transfer[red], or s[old]” and is therefore not properly considered “property” under the Hobbs Act. Id.
at 405. That analysis does not apply here because we are dealing with a different statute and a
different type of property, which, unlike the intangible “right to seek medical services,” has a
precisely ascertainable monetary value.

                                                   13
we held, were insufficiently subject to Contorinis’s dominion and control to be

forfeitable by Contorinis. Id. at 148.

        Our decision in Contorinis, however, applied a different law to

distinguishable facts. As a threshold matter, we applied a statutory definition of

“proceeds” other than the definition governing Torres’s case.10 Id. at 145 & n.3

(applying § 981(a)(2)(B)). Unlike the definition of “proceeds” applicable here, the

definition at issue in Contorinis does not contain the “obtained . . . indirectly,”

“traceable thereto,” or “not limited to . . . net gain or profit” language that we find

decisive here. And even were we to put aside these differences in statutory

language, Contorinis would not require vacatur here. In Contorinis, we reasoned

that, to be subject to forfeiture, “the property must have, at some point, been under

the defendant’s control or the control of his co-conspirators.” Id. at 147. Because

the profits subject to the challenged forfeiture order were earned by and paid to the

employer fund, not Contorinis, and because Contorinis did not control

disbursements of the fund’s profits, those total profits did not represent his own

unlawful gain. We made clear, however, that Contorinis’s own portion of those

proceeds could eventually be subject to forfeiture, despite its payment first to an

innocent party. Id. at 148 & n.4.

        Here, in sum, and as the district court observed, Torres had $11,724

available for her use only because she failed to report her income accurately and

        10
          The statutory definition of “proceeds” applicable in Contorinis was: “the amount of money
acquired through the illegal transactions resulting in the forfeiture, less the direct costs incurred in
providing the goods or services.” 18 U.S.C. § 981(a)(2)(B).

                                                   14
failed to pay the amount she otherwise would have owed for rent. Furthermore,

Torres exercised control over the size of the fruits of her crime when she chose how

much of her household’s income to report to NYCHA each year: the more income

she fraudulently concealed, the greater the subsidies she received, and the more her

net gain from her fraud. Because Torres had this sum of money on hand and

available for her personal use as a result of her theft of government housing

assistance, we conclude that she “obtained” $11,724 “indirectly” as a result of that

theft; the sum is “traceable to” that theft; and it represents the “net gain” from that

theft.11 Only an unnaturally cramped reading would exclude gain of the type won

by Torres from the statute’s purview. We decline to adopt such a gloss on the

statute here.

       We acknowledge that, read as we do here, the phrases “property . . . obtained

. . . indirectly,” “any property traceable thereto,” and “net gain” could potentially

reach far, and we recognize the dangers inherent in too broad a reading of the

forfeiture statutes. See, e.g., 1 David B. Smith, Prosecution and Defense of

Forfeiture Cases § 3.02 (2012). The construction we offer here is textually driven,

however, and applied in a factual setting that should not lend itself to aggravating

those dangers. Torres was ordered to forfeit only the money that she derived from

her fraud, and only in an amount that corresponded exactly to the sum of housing



       11
           Cf. United States v. Capoccia, 402 F. App’x 639, 640 (2d Cir. 2010) (summary order)
(affirming amended order requiring forfeiture of property “traceable to the property obtained directly
or indirectly as a result of the [defendant’s] offenses” and emphasizing that “assets subject to
forfeiture are not limited to those that are personally or directly obtained”).

                                                 15
subsidies that she fraudulently procured; the order was entered against the

perpetrator herself, not a third party.

         Moreover, to adopt the view that net gain resulting from a theft of

government services is not forfeitable could mean that, for instance, an individual

who fraudulently obtains disaster relief in the form of in-kind benefits need not

disgorge his net profits after his fraud is exposed. Cf. United States v. Taylor, 582

F.3d 558 (5th Cir. 2009) (per curiam). We doubt that was intended. Where, solely

as a result of a criminal offense, a government agency makes payments to a third

party, and that third party directly provides the defendant with benefits that have a

quantifiable monetary value, the amounts by which those benefits enriched the

defendant are clearly “proceeds” that the defendant “obtained . . . indirectly”; they

constitute “net gain”; and they are property “traceable” to the offense of conviction.

Section 981(a)(1)(C) supports the resulting forfeiture.

        B.      Imposing forfeiture and restitution concurrently

        The imposition of both forfeiture and restitution in this case was proper. Two

different governmental entities are entitled to collect those awards: a municipal

agency, NYCHA, is the direct victim of Torres’s theft and accordingly is the

designated recipient of the restitution award,12 and a federal agency, the United


        12
           Restitution of NYCHA’s loss is required by the Mandatory Victims Restitution Act (MVRA),
18 U.S.C. § 3663A. MVRA provides that, when sentencing a defendant for any felony offense against
property under Title 18, the court “shall order, in addition to . . . any other penalty authorized by law,
that the defendant make restitution to the victim of the offense.” 18 U.S.C. § 3663A(a)(1) (emphasis
supplied). Government agencies are regularly treated as “victims” within the meaning of the MVRA.
See, e.g., United States v. Ashubi, No. 07-cr-1008-01, 2008 WL 4449340, at *6 (S.D.N.Y. Oct. 1, 2008)
(requiring payment of restitution to United States Department of Agriculture); United States v.

                                                   16
States Department of Justice (DOJ), is the recipient of the forfeiture award.13

       Case law and commentary establish that the forfeiture and restitution

statutes serve different purposes. See United States v. Pescatore, 637 F.3d 128, 138

(2d Cir. 2011) (noting that “[f]orfeiture and restitution are separate remedies with

different purposes”); 1 David B. Smith, Prosecution and Defense of Forfeiture Cases

§ 2.01 (“Forfeiture of the instrumentalities and profits of crime is supposed to

interfere with criminal activity and at the same time impose an economic sanction

upon criminals and those who connive with them, thus deterring crime.”);

Restatement (Third) of Restitution and Unjust Enrichment § 1 cmt. e (2011) (noting

that purpose of restitution in criminal cases is to compensate victims for harm

suffered as result of criminal activity).

       From this defendant’s perspective, an order of forfeiture may not feel much

different from an order of restitution, because both orders contemplate cash

payments in similar amounts. But as the Seventh Circuit has lucidly observed,

“Restitution is loss based, while forfeiture is gain based.” United States v. Genova,

333 F.3d at 761. The measures are different, and the purposes distinct. Torres

caused a loss to NYCHA and HUD, which she must repair through restitution to



Robinson, No. 04-cr-0580, 2007 WL 2077732, at *1 (E.D.N.Y. July 18, 2007) (reciting that defendant
was ordered to make restitution to NYCHA); United States v. Lamboy, No. 04-cr-965-01, 2005 WL
2385850, at *4 (S.D.N.Y. Sept. 28, 2005) (requiring payment of restitution to NYCHA).
       13
          The district court’s order of forfeiture with regard to Torres provides that “the United
States Marshal’s Service shall be authorized to deposit the payments on the Money Judgment in the
Assets Forfeiture Fund, and the United States shall have clear title to [the] forfeited” money. A. 164.
The order also provided that payments made under the forfeiture order shall be delivered to the
Asset Forfeiture Unit of the U.S. Attorney’s Office. Id.

                                                  17
NYCHA;14 she also must disgorge the proceeds of her wrong, which is the money

that she derived from her fraud. In Torres’s case, the amounts are identical, but

they may often be different. See United States v. McGinty, 610 F.3d 1242, 1247

(10th Cir. 2010) (noting that “restitution and forfeiture will not necessarily be in the

same amount” because they are calculated differently); see also United States v.

Taylor, 582 F.3d at 565-68.

        In addition, the court’s orders of forfeiture and restitution were mandatory

under the statutes applicable here. See 28 U.S.C. § 2461(c) (“If the defendant is

convicted of the offense giving rise to the forfeiture, the court shall order the

forfeiture of the property as part of the sentence in the criminal case[.]” (emphasis

supplied)); 18 U.S.C. § 3663A(a)(1) (“[T]he court shall order, in addition to . . . any

other penalty authorized by law, that the defendant make restitution to the victim

of the offense . . . .” (emphasis supplied)); United States v. McGinty, 610 F.3d at

1248.

        Eight other Circuits to have considered orders of forfeiture and restitution in

the face of “double recovery,” due process-type challenges have affirmed their

concurrent imposition. See United States v. Leon-Delfis, 203 F.3d 103, 115-116 (1st



        14
          As the provider to NYCHA of Torres’s ill-gotten housing subsidies, it appears that HUD
and not NYCHA may have suffered the related financial loss. The PSR recommends, however, that
restitution be paid to NYCHA, and the district court order directs Torres accordingly. As
administrator of the subsidy program, NYCHA could reasonably be designated as the “victim” of the
fraud for restitution purposes and recipient of restitution payment under the Mandatory Victims
Restitution Act. We assume that NYCHA and HUD have a method for rectifying their own internal
accounts to reflect restitution paid to NYCHA. Absent any objection by Torres or the government, we
need not pursue the apparent anomaly any further.

                                                18
Cir. 2000); United States v. Various Computers & Computer Equip., 82 F.3d 582,

588 (3d Cir. 1996); United States v. Alalade, 204 F.3d 536, 539-541 (4th Cir. 2000);

United States v. Taylor, 582 F.3d 558, 565-568 (5th Cir. 2009), cert. denied, 130 S.

Ct. 1116 (2010); United States v. Emerson, 128 F.3d 557, 566-568 (7th Cir. 1997);

United States v. Bright, 353 F.3d 1114, 1120-1125 (9th Cir. 2004); United States v.

McGinty, 610 F.3d 1242, 1247-1248 (10th Cir. 2010); United States v. Hoffman-

Vaile, 568 F.3d 1335, 1344-1345 (11th Cir. 2009). Indeed, several Circuits have

agreed with the Third Circuit’s observation in United States v. Various Computers

& Computer Equipment, 82 F.3d at 588, that requiring a defendant to pay both

restitution and forfeiture “at worst forces the offender to disgorge a total amount

equal to twice the value of the proceeds of the crime,” which is “in no way

disproportionate to the harm inflicted upon government and society by the offense.”

See, e.g., United States v. Taylor, 582 F.3d at 566; United States v. Emerson, 128

F.3d at 567.

      In addition, several Circuits have upheld orders of both forfeiture and

restitution in the face of double-recovery challenges where (unlike here) both

awards were payable to the federal government, albeit to different federal entities.

See United States v. Taylor, 582 F.3d at 566 (rejecting dual recovery challenge to

imposition of restitution and forfeiture in disaster fraud context in part because

Federal Emergency Management Agency is distinct from DOJ); United States v.

Emerson, 128 F.3d at 567 (rejecting defendant’s assertion that payment of forfeiture

and restitution would create “windfall” for government where payments were

                                          19
directed to Postal Service and DOJ). Thus, if NYCHA were in fact to remit the

restitution to HUD, we would reach no different outcome.

       We note further that, in sentencing a defendant for theft of government

property, 18 U.S.C. § 3571 authorizes the district court (subject to constraints not

relevant here), to impose, inter alia, a fine of “not more than the greater of twice the

gross gain [accrued by a defendant who derives pecuniary gain] or twice the gross

loss [incurred by the victim].” 18 U.S.C. § 3571(d). Section 3571 thus places the

concurrent imposition of restitution and forfeiture in an order-of-magnitude context

that tends to confirm the correctness of our ruling.

       C.     The availability of discretionary relief

       Under 18 U.S.C. § 981(e)(6), the Attorney General may “transfer [forfeited]

property . . . as restoration to any victim of the offense giving rise to the forfeiture.”

Thus, although the government is not required to apply any payments that Torres

makes toward the forfeiture award to reduce her restitution obligation (or vice

versa), Torres may seek such relief, and the Attorney General may apply one

payment as credit against the other obligation. See, e.g., United States v.

Pescatore, 637 F.3d at 138 (observing that, according to DOJ’s manual dealing with

forfeiture, government’s “discretion may be exercised to transfer forfeited assets to

victims where . . . other property is not available to satisfy the order of restitution”

(internal quotation marks omitted)); United States v. Kalish, 626 F.3d at 169-70

(noting that “once some payment has been made by way of restitution, a defendant

would be in a position to argue that such a payment should be a credit against any

                                            20
then remaining forfeiture amount. . . . [I]t is at least arguable that any money

returned to a victim has reduced the amount of ‘ill-gotten’ gains remaining in the

defendant’s possession.”)15

       Finally, as described above, sentencing proceedings revealed that Torres

engaged in this fraud for eight years; her scheme encompassed two states, Rhode

Island and New York; and she stripped her governmental victims — and therefore

the taxpayers — of nearly $50,000. Thus, the combined forfeiture and restitution

obligations of some $23,000 imposed on Torres fall well short of the total loss caused

by her offense.

       We therefore conclude that the order of forfeiture was properly imposed. It

was authorized by the text of 18 U.S.C. § 981 and it was not impermissibly

duplicative of the concurrent restitution order entered by the district court.

                                            Conclusion

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




       15
           In United States v. Kalish, 626 F.3d at 167, the defendant, convicted of fraudulently
collecting advance fees from loan applicants, was subject to orders both of forfeiture and restitution.
In response to the defendant’s argument that the district court erred by “not offsetting the forfeiture
amount by the restitution” amount, we acknowledged that forfeiture and restitution “are authorized
by separate statutes, and their simultaneous imposition offends no constitutional provision.” Id. at
169. We noted, however, that if the defendant made actual payment on his restitution obligations, he
might be entitled to a corresponding reduction in the forfeiture order. In the absence of any evidence
that the defendant had made any restitution payments at all, we declined to address the issue
further. Id. at 170.

                                                  21